--------------------------------------------------------------------------------

Exhibit 10.6
 
 
EXECUTION VERSION
 
 
 
       ASSUMPTION AGREEMENT, dated as of September 17,  2009, made by Cheniere
Marketing, LLC (formerly Cheniere Marketing, Inc.), a Delaware limited liability
company, in favor of The Bank of New York Mellon, (“BNY”) as collateral agent
(in such capacity, the “Collateral Agent”) for (i) the banks and other financial
institutions and entities (the “Lenders”) parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Guarantee and Collateral Agreement (as hereinafter defined)).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.


W I T N E S S E T H:

       WHEREAS, Cheniere Common Units Holding, LLC (the “Borrower”), the
affiliates of Borrower signatory thereto, the Lenders and BNY, as administrative
agent have entered into a Credit Agreement, dated as of August 15, 2008 (as
amended, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”);
 
 
       WHEREAS, in connection with the Credit Agreement, the Borrower and
certain of its affiliates, including Cheniere Marketing, Inc., have entered into
the Guarantee and Collateral Agreement, dated as of August 15, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;
 
 
       WHEREAS, after becoming a party to the Guarantee and Collateral
Agreement, Cheniere Marketing, Inc. changed its name to Cheniere Marketing, LLC;
and
 
 
       WHEREAS, Cheniere Marketing, LLC has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
 
       NOW, THEREFORE, IT IS AGREED:


1.           Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, Cheniere Marketing, LLC hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder.  Cheniere Marketing, LLC hereby represents
and warrants that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.


2.           GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 
       IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.


 
                      CHENIERE MARKETING, LLC
 
 
By:
 /s/ GRAHAM A. MCARTHUR
   
 Name: Graham A. McArthur
   
 Title: Treasurer






